Case 21-01234-5-DMW Docé6 Filed 05/28/21 Entered 05/28/21 16:38:35 Page 1of7

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
MARSHA EUGENIA IHRIG, CASE NO. 21-01234-5-DMW
CHAPTER 13
DEBTOR

DEBTOR’S VERIFIED MOTION TO EXTEND AUTOMATIC STAY

Now comes the Debtor, by and through counsel, and moves this court to order, under 11
U.S.C. § 362(c)(3), that the full protections of the automatic stay be extended in this case until
terminated under 11 U.S.C. § 362(c)(1) or (2), or until further order of the court. In support of
this motion, the Debtor shows the court as follows:

1. The Debtor filed the above-captioned case on May 28, 2021.

2. On February 10, 2020, the Debtor filed a prior chapter 13 case bearing the assigned
Case No. 20-00578-5-DMW, in the Eastern District of North Carolina. The court dismissed that
case on April 19, 2021. The dismissal of the prior case was because of the following (mark all that

apply):

C] Debtor or Debtor’s immediate family incurred significant medical expenses;
X Debtor lost job/ had hours reduced/had wages reduced. In May 2020 the Debtor’s
pay decreased. In February 2021, she lost her job. The Debtor’s non-filing spouse also

took a 20% pay cut.
O Debtor incurred a significant expense on primary residence;
O Debtor incurred a significant expense on primary vehicle;

O Debtor was owed money by a third party (such as child support, alimony,
worker’s compensation) and was not paid (if so, list source of money *);

X Debtor incurred a significant expense related to a dependent (if so, provide
details): Debtor and her husband incurred significant legal expenses related to her
stepson. Also, end-of-life care for Debtor’s mother was several thousand dollars.

O Other *

3. The Debtor’s circumstances have substantially changed because (mark all that apply):

X Debtor now has new income in the form of additional work hours, an additional
job, additional wages from previous job, and/or a new job. Debtor has a new job
earning approximately $125,000 per year.

O Debtor now has new income in the form of monetary assistance from a third party
individual (provide details): *

 
Case 21-01234-5-DMW Docé6 Filed 05/28/21 Entered 05/28/21 16:38:35 Page 2 of 7

L Debtor now has new income in the form of monetary assistance from a third party
organization (provide details): *

LJ Debtor now has more available income in the form of reduced expenses (provide
details): Expenses related to stepson have been eliminated.

0 Other: *

4. As required by E.D.N.C. LBR 4001-1 (d)(1), this motion (mark appropriate box)

xX is filed within five (5) days of the petition date
L is NOT filed within five (5) days of the petition date.

5. The Debtor has demonstrated by clear and convincing evidence that the current case is
filed in good faith. The Debtor’s circumstances have substantially changed so that the reason for
dismissal in the prior case is not likely to recur and this case can be completed.

Wherefore, the Debtor prays for the court to enter an order extending the automatic stay
as to all creditors until it would terminate under 11 U.S.C. §§ 362(c)(1) or (2), or until further
order of the court, and for such further relief as the court deems just and appropriate.

Dated: May 28, 2021 -
v

/s/Travis Sasser

Travis Sasser

Attorney for Debtor

Sasser Law Firm

2000 Regency Parkway,Suite 230
Cary, NC 27518

NC Bar No. 26707

Tel: 919.319.7400

Fax: 919.657.7400

Email: travis@sasserbankruptcy.com
Case 21- 01234- o- DMW Doc 6 Filed 05/28/21 Entered 05/28/21 16:38: 35 Page 3 of f

- by certify atl have porsonal
se ANG: infotiation contain int the readin above and alti information
ee rate, to the bes fis Tone:

 

 

Gln)
ou cae ugenia

 

 

 

 

 

SEEN lon er onacitond dee Nadeatiton die eh or BARES ACE 202 LER aan bachelor ipa ees rah enlace paca tetas ame acmmnamaaamiitinere rev mcsinnsennaenenammmaminiadaaamamati
Case 21-01234-5-DMW Docé6 Filed 05/28/21 Entered 05/28/21 16:38:35 Page 4 of 7

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
MARSHA EUGENIA IHRIG, CASE NO. 21-01234-5-DMW
CHAPTER 13
DEBTOR
NOTICE OF MOTION

 

NOTICE IS HEREBY GIVEN that a Motion to Continue Automatic Stay has been filed
by the debtor. A copy of the motion accompanies this notice.

TAKE NOTICE FURTHER that pursuant to the Local Rules of the United States
Bankruptcy Court for the Eastern District of North Carolina, you have fourteen (14) days from
the date of this Notice of Motion to file a responsive pleading to the attached Motion. Ifa
response is filed, a hearing on this motion will be heard at the United States Bankruptcy Court,
Eastern District of North Carolina, Raleigh Division located at the Century Station Federal
Building, 300 Fayetteville Street, Raleigh, North Carolina 27601 in the 3" Floor Courtroom
starting at 9:30 a.mm on June 22, 2021. You must file your response with the Clerk, United
States Bankruptcy Court, Post Office Box 791, Raleigh, NC 27602 with a copy to the
undersigned. Any such responsive pleading must contain a request for a hearing if, indeed, you
wish to be heard by the Court. Unless a hearing is specifically requested in a responsive
pleading, the attached Motion may be determined and final Orders entered by the court without a
hearing.

Dated: May 28, 2021 C
ok

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com
Case 21-01234-5-DMW Docé6 Filed 05/28/21 Entered 05/28/21 16:38:35 Page 5 of 7

CERTIFICATE OF SERVICE

The foregoing Debtor’s Motion to be served on the following parties, by mailing a copy
by depositing it in the United States Mail, by First Class Mail, in a properly addressed envelope
with adequate postage thereon.

ALL PARTIES ON THE ATTACHED MAILING MATRIX

Ue Ie

/s/ Travis Sasser

Travis Sasser

Attorney for Debtor

State Bar No. 26707

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com

Dated: May 28, 2021
Case 21-01234-5-DMW

Barclays Bank Delaware
Attn; Managing Agent

80 Box 13337

Philadelphia, PA 19101-3337

Capital One/Walmart

Attn: Managing Agent /Bankzuptcy
Post Office Box 30285

Salt Lake City, UT 84130-0265

Comanity Bank/ULta

Attn: Managing Agent /Bankcuptcy
PO Box 182120

Colunbus, OH 43218-2120

DSNE/Macy’

Attn: Managing Agent /Bankruptcy
BO Box 657

Kirkland, WA 98083-0657

I.C, System, Inc

Attn: Managing Agent/Bankruptcy
444 Highway 96 East, PO Box 64437
Saint Paul, MN 55164-0437

(p} JPMORGAN CHASE BANK W A
BANKRUPTCY MATL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

KLS Financial Services

Attn: Managing Agent/Bankruptey
991 Aviation Parkway #300
Morrisville, NC 27560-8564

Merrick Bank

Attn: Managing Age.it
BO Box 5000

Draper, UT 8402-5000

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Doc 6 Filed 05/28/21 Entered 05/28/21 16:38:35 Page 6 of 7

Capital One

Attn: Managing Agent /Bankruptcy
Post Office Box 30285

Salt Lake City, UT 84130-0285

Citi

Attn: Managing Agent /Bankruptcy
PO Box §403

Sioux Falls, SD 57117-6403

Comenity Bank/Victoria’s Secret
Attn: Hanaging Agent/Bankruptcy
PO Box 659728

San Antonio, TX 78265-9728

Discover Bank Discover Products Inc
Attn: Managing Agent/Bankruptcy
Post Office Box 3025

New Albany, OH 43054-3025

Internal Revenue Service
Attn: Hanaging Agent

B. 0. Box 7346
Philadelphia, PA 19101-7346

{p) JEFFERSON CAPITAL SYSTEMS LEC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Kohl's/Capital One

Attn: Managing Agent /Bankruptcy
PO Box 3043

Milwaukee, WI 53201-3043

NC Department of Revenue

Office Serv. Div., Bankruptcy Unit
Post Office Box 1168

Raleigh., NC 27602-1168

Pinnacle

Attn: Managing Agent

PO Box 1259

Wilmington, NC 28402-1259

Amarican Express

Attn: Managing Agent /Bankruptcy
Post Office Box 981535

Hl Paso, TH 79998-1535

Capital One/Dress Barn

Attn: Managing Agent/Bankruptcy
Post Office Box 30253

Salt Lake City, UT 84130-0253

Comenity Bank/Pottery Barn
Attn: Managing Agent /Bankruptey
PO Box 182125

Columbus, OH 43218-2125

Credit One Bank NA

Attn: Managing Officer
Post Office Box 98875
Las Vegas, NV 89193-8875

{p)FIFTH THIRD BANK
MDH ROPSO5 BANKRUPTCY DEPT
1850 EAST PARIS $8
GRAND RAPIDS MI 49546-6253

Internal Revenue Service
Centralized Insolvency Operations
P, 0. Box 7346

Philadelphia, PA 19101-7346

Joel Thrig
2901 Optimist Farm Road
Apex, NC 27539-7914

LVNV Funding/ Resurgent Capital
Attn: Managing Agent

Post Office Box 10497
Greenville, SC 29603-0497

One Main Financial

Attn: Managing Agent /Bankruptcy
PO Box 6042

Sioux Falls, SD 57117-6042

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
BO BOX 41067
NORFOLK VA 23541-1067

 
Case 21-01234-5-DMW

Quantum3 Group LEC

Attn: Managing Agent/Bankruptcy
PO Box 788

Kirkland, WA 98083-0788

SYNCB/Amazon

Attn; Managing Agent /Bankruptoy
FO Box 960061

Orlando, FL 32896-0061

SYNCE/PayPal Credit Services
Attn: Managing Agent/Bankruptcy
Post Office Box 960080

Orlande, FL 32896-0080

SYNCB/TUX

Attn: Managing Agent /Bankruptcy
TT0 Cochituate Road

Framingham, NA 01701-4666

TD Bank USA/Target Card

Attn: Managing Agent /Bankruptcy
PO Box 673

Minneapolis, MN 55440-0673

Wells Fargo

Attn: Managing Agent/Bankruptcy
PO Box 5058 MAC P6053-021
Portland, OR 97208-5058

Quantum3 Group LLC as agent for
Comenity Bank

Post Office Box 788

Kirkland, WA 98093-0788

SYNCB/JC Penney

Attn: Managing Agent /Bankruptcy
PO Box 965066

Orlando, FL 32896-5060

SYNCB/QVC

Attn: Managing Agent /Bankruptey
BO Box 965018

Orlando, FL 32896-5018

Spectrum

Attn: Managing Agent /Bankruptcy
Post Office Box 77169
Charlotte, NC 28271-7004

TAD/CBNA

Attn: Managing Agent /Bankruptcy
701 East 60th Street North
Sioux Falls, §D 57104-0432

John F. Logan

Office Of The Chapter 13 Trustee
PO Box 61039

Raleigh, NC 27661-1039

Doc 6 Filed 05/28/21 Entered 05/28/21 16:38:35 Page 7 of 7

Regional Acceptance Corp,
Attn: Managing agent
Post Office Box 1847
Wilson, NC 27894-1847

SYNCB/Lowe’ s

Attn: Managing Agent /Bankruptcy
PO Box 965060

Orlando, FL 32896-5060

SYNCB/Rooms to Go

Attn: Managing Agent /Bankruptcy
PO Box 965036

Orlando, FL 32896-5036

TD Auto Finance

Attn: Managing Agent /Bankruptcy
BO Box $223

Farmington Hills, MI 48333-9223

Verizon Wireless Bankruptcy Admin
Attn: Managing Agent/Bankruptcy
500 Technology Drive #550

Saint Charles, MO 63304-2225

Marsha Eugenia Ihrig
2901 Optimist Farm Read
Apex, NC 27539-7914

 
